UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT


                             _____________

                              No. 92-3995
                             _____________


                 ABBEVILLE GENERAL HOSPITAL, ET AL.,

                                       Plaintiffs-Appellants,

                 versus


                 DAVID L. RAMSEY, Secretary,
                 Department of Health and Hospitals, ET AL.,

                                       Defendants-Appellees.

                 __________________________________

           Appeal from the United States District Court
               for the Middle District of Louisiana
                __________________________________


                      ON PETITION FOR REHEARING

       (Opinion September 22, 5th Cir., 1993,            3d      )

                          (November 26, 1993)

Before EMILIO M. GARZA, and DeMOSS, Circuit Judges, and ZAGEL*,
District Judge.

PER CURIAM:

     IT IS ORDERED that the petition for rehearing filed in the

above entitled and numbered cause be and the same is hereby DENIED.

However, the panel opinion reported at 3 F.3d 797 is amended, by

the addition of footnote 19 to the last paragraph of the opinion,

as follows:


       *
           District Judge of the Northern District of Illinois, sitting by
designation.
      This Court cannot endorse such a pro forma compliance with the

findings requirement of the Boren Amendment.            LDHH's inability to

articulate an orderly process of evaluation or to identify specific

documents reviewed renders suspect its "findings" and renders

meritless its argument that it engaged in a bona fide findings

process.    Because we find that LDHH, as a matter of law, failed to

comply in practice with the Boren Amendment findings requirement,

this Court REVERSES the district court's grant of LDHH's summary

judgment motion and denial of the Hospitals' summary judgment

motion.    This case is REMANDED for proceedings not inconsistent

with this opinion.    19




____________________
      19
            We express no view on whether the Hospitals' summary judgment motion
may be defeated, in part or in whole, by various affirmative defenses which were
neither ruled on in the district court nor argued in this Court.




ENTERED FOR THE COURT:


_______________________________
  United States Circuit Judge